Citation Nr: 1741486	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-27 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a thyroid disorder, claimed as Graves' disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1991 to February 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.  

The Board previously remanded this matter in April 2013, July 2014, and January 2017.

The issue of entitlement to service connection for a thyroid disorder, claimed as Graves' disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The probative and competent evidence of record demonstrates that a neck disability was not manifested in-service or for many years thereafter, and such disability is not shown to be related to the Veteran's service.

2. The Veteran does not have a current diagnosed right shoulder disability.



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a neck disability are not met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for entitlement to service connection for a right shoulder disability are not met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A March 2013 letter from the RO provided notice of the evidence required to substantiate the claim for service connection for a neck disability and right shoulder disability. Accordingly the Board finds that the VA met its duty to notify the Veteran.

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO obtained the Veteran's service treatment records, post-service VA treatment records, and private post-service treatment records. 

In addition, the Veteran underwent a VA neck examination in May 2013, which included an addendum medical opinion in January 2017; and a VA shoulder examination in May 2013, which an addendum medical opinion in January 2017. These examinations are of record. 

In January 2012, the Veteran provided testimony at a Travel Board hearing. The Veteran's Law Judge's actions supplemented the duty to notify and assist and complied with the hearing-related duties. Thus the Board finds that the hearing was in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In reviewing the record, the Board finds substantial compliance with previous remand directives as concerns the issues of entitlement to service connection for a neck disability and entitlement to service connection for a right shoulder disability. See Dyment v. West, 13 Vet. App. 141 (1999).

Accordingly the Board finds that the VA has met its duty to assist the Veteran with his claim.

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). The second and third elements may be established by showing continuity of symptomatology for certain specified diseases. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314  (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and arthritis become manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. The disease need not be diagnosed within a presumptive period, it must be shown by acceptable medical or lay evidence, that there were characteristics manifestations of the disease to the required degree during that time. Id. 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104 (a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III. Neck Disability

The Veteran claims that she has a neck disability and it is related to service. Service treatment records in August 1996 note the Veteran reported paresthesia in the neck. The Veteran had a possible C6 impingement syndrome with an unclear etiology. The Veteran had a x-ray which showed normal cervical spine indicating no findings.  The Veteran was involved in a motor vehicle accident in November 1992; however service-treatment records do not mention complaint or treatment of the Veteran's neck. 

The Veteran's post-service VA treatment records note that the Veteran reported tenderness in the neck in May 2007. In May 2008, VA treatment records indicate that the Veteran reported neck tightness. In June 2008, the Veteran reported that she had more frequent neck spasms. In August 2008, the Veteran reported neck pain and that she had suffered neck pain for over ten years. Since August 2008, the Veteran had consistently reported neck pain. In January 2014, the Veteran underwent an MRI of her cervical spine. The MRI found arthritis, a birth malformation, a possible pinched nerve on the right at 67-T1, and a protruding disc at C5-C6, which appeared to be pressing down on her spinal cord.

The Veteran's private treatment records indicate that she received chiropractic treatment for subjective pain of her neck in July 2001. In August 2001, private treatment records indicate that the Veteran complained of upper neck pain. Then in October 2001, treatment records note that the Veteran's neck pain was better. In December 2011, the Veteran's private treatment records indicate that she reported suffering from shoulder pain, which began in service. The Veteran's private physician opined that the after reviewing the records, the Veteran's current shoulder pain was incurred while she was in the Navy. In August 2012, the Veteran's private treatment records note that she had a history of neck pain dating back to her service. 

In September 2013, the Veteran stated that her chronic neck condition resulted from active duty service. The Veteran stated that the in-service motor vehicle accident caused her chronic symptoms. The Veteran stated that she received treatment and physical therapy for her neck condition. 

In January 2012, the Veteran testified at a Board hearing. The Veteran stated that during service she started having neck spasms after lifting certain things, which began in 1995. She stated she went to sick call and she was prescribed Motrin.  She stated she returned to sick call again and she was prescribed an anti-inflammatory. The Veteran stated there was no specific incident that caused her neck to hurt and that it was from wear and tear. The Veteran stated that she felt sharp pain and stiffness while in service. She testified that when she left service she saw a chiropractor in 1998. The Veteran stated that her VA treatment provided her with an anti-inflammatory medication, cold wrap, and a heating pad for her shoulder. 

The Veteran underwent a VA neck examination in May 2013. The examiner diagnosed the Veteran with cervicalgia. During the examination the Veteran reported that she developed neck pain in-service and the pain came on gradually. She stated that she was treated in-service with Motrin. The Veteran reported that she had neck pain of eight out of ten and that the pain was aggravated by lifting or reaching overhead. The examiner opined that the Veteran's neck condition is less likely than not caused by or a result of service. The examiner reasoned that the Veteran's x-rays in-service was normal and that the orthopedic impression was of no findings. The examiner further reasoned that the available medical records were silent for a neck condition within two years of separation of service. Further, the examiner stated that the Veteran's current neck condition would not be related to the service incident.  Finally, the examiner stated that an intercurrent injury was unknown. 

VA provided an addendum medical opinion in January 2017. The examiner opined that it is less likely than not that the Veteran's current neck condition is due to her military service duties and activities that ended twenty years ago. The Veteran's service treatment records were silent for any chronic, recurring or persistent neck complaints. The examinations done prior to separation were all silent for any neck complaints nor did the providers note any neck abnormalities. The examiner stated there is no objective evidence of any continuity of the Veteran's neck symptoms, since service separation or otherwise, that would provide a nexus between the current neck disability and military service activates that ended twenty years ago.  The examiner cited to an April 2007 VA examination concerning hand pain that showed no musculoskeletal issues. The examiner stated that it had been twenty years since the Veteran separated from the military and other unknown intercurrent events could have played a role or roles in the Veteran's current neck condition, in addition to the natural process of aging that occurs in all joints. 

The Board finds that the VA examination with the addendum medical opinion is competent and credible and provides probative value. The May 2013 examiner examined the Veteran, took into account the Veteran's reported history and in concert with the addendum opinion that the reviewed the completed record, and both opinions provided complete rationales for their opinions. The Board finds it more probative than the competent, credible private medical opinion. The private medical opinion provided no rationale that the Veteran's neck injury began in-service. Therefore, the VA examination reports are more probative than the private medical opinion. 

Further, the Board finds the Veteran's statement that she experienced pain since service competent but ultimately not credible. The Veteran did not report neck pain to her chiropractor until July 2001, after several sessions concerning her low back. The Board also does not find the Veteran's statement that she started having pain after her motor vehicle accident credible. The Veteran testified in the December 2012 Board hearing that the pain was caused by lifting things. The Veteran also reported in the May 2013 VA examination that the pain started in service and it was gradual. These two accounts of how and when the pain in her neck began contradict each other and therefore are not credible. 

The Board finds the Veteran currently has arthritis in the neck. The Board finds that the Veteran had an in-service occurrence of paresthesia in-service. However, the Board does not find the in-service event is related to or otherwise caused the Veteran's current cervical arthritis. The Veteran had a normal x-ray and no orthopedic impression in service and earliest evidence that the Veteran reported pain in the neck was in July 2001. The most competent, credible, and probative evidence is the VA medical opinion that opined that the Veteran's neck condition is not related service. Therefore, the Board finds that service connection is not warranted for the claimed disability as there is no nexus between her current disability and the in-service occurrence. 

Finally, to the extent that there is an indication of a diagnosis of degenerative joint disease or arthritis, the Board finds that the evidence of record does not show manifestation of such disease within one year of separation of service. The Veteran's degenerative changes did not present until a January 2014 diagnostic imaging test. Therefore, service connection for arthritis may not be presumed. 38 C.F.R. §§ 3.307, 3.309.

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against finding that a neck disability was incurred in service. The benefit-of-the-doubt rule does not apply, and entitlement to service-connection for a neck disorder is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.

IV. Right Shoulder Disability

The Veteran claims that she has a right shoulder disability and it is related to service. The Veteran's service treatment records note that in August 1995 she suffered from shoulder stiffness. The Veteran was involved in a motor vehicle accident in November 1992; however service-treatment records do not mention complaint or treatment of the Veteran's right shoulder. 

The Veteran's post-service VA treatment records note that the Veteran reported shoulder tightness in May 2008. In June 2008, the Veteran reported right shoulder spasm, which was sharp and painful. Since June 2008, VA treatment records indicate that the Veteran complained of right shoulder joint pain and spasms. In November 2012, the Veteran's x-rays of her shoulder were negative. In May 2013, the Veteran underwent an MRI of her shoulder. The orthopedic reported an impression that Veteran had essentially a normal shoulder. 

In December 2011, the Veteran's private treatment records indicate that she reported suffering from shoulder pain which began in-service. The Veteran's private physician opined that after reviewing the records, the Veteran's current shoulder pain was incurred while she was in the Navy. In August 2012, the Veteran's private treatment records note that she had a history of shoulder pain dating back to her service. 

In September 2013, the Veteran stated that her chronic shoulder condition resulted from active duty service.  The Veteran stated that the in-service motor vehicle accident caused her chronic symptoms. She stated that she was receiving treatment and physical therapy for her shoulder condition. 

In January 2012, the Veteran testified at a Board hearing. The Veteran stated that during service she started having shoulder spasms after lifting certain things. She stated she went to sick call and she was prescribed Motrin. She stated she returned to sick call again and she was prescribed an anti-inflammatory. The Veteran stated there was no specific incident that caused her shoulder to hurt and that it was wear and tear. The Veteran stated that she felt sharp pain and stiffness while in service. She testified that when she left service she saw a chiropractor in 1998.  The Veteran stated that her VA treatment provided treated her with an anti-inflammatory medication, cold wrap, and a heating pad for her shoulder. 

In May 2013, the Veteran underwent a VA shoulder examination. The examiner found that the Veteran had a resolved left shoulder sprain in service. During the examination the Veteran reported that she developed pain and stiffness on the right side of the neck to the right shoulder blade in service. The examiner found that the Veteran's right shoulder had less movement than normal and pain on movement. The examiner found that imaging studies had been conducted on the Veteran's shoulder and no degenerative or traumatic arthritis were documented. The examiner opined that the Veteran's right shoulder condition is less likely than not caused by or a result of service. The examiner reasoned that the Veteran was treated for muscle contraction headache with symptoms of stiffening in-service and that stiffening is acute and transitory, and resolves without residuals. The examiner stated that the available medical record within two years of discharge is silent for a right shoulder condition and that the shoulder stiffness in service would not be related to her current shoulder condition. The examiner stated that an undercurrent injury is unknown. 

In January 2017, addendum medical opinion was provided by a VA examiner concerning the Veteran's shoulder. The examiner opined that it is less likely than not that the Veteran's current right shoulder condition is due to her military service duties and activities that ended twenty years ago. The examiner reasoned that Veteran was treated once for a left shoulder sprain and then the Veteran was treated and returned to full duty. The examiner stated that the medical record subsequent to that were silent for any persisting shoulder complaints. The examiner cited to an April 2007 VA examination concerning hand pain that showed no musculoskeletal issues. The examiner further reasoned that strains and sprains are episodes of acute pain associated with specific events or activities and that each episode is a unique event and are most often caused by different activities by different mechanisms at different times. He stated that they do not necessarily lead to a chronic condition such as arthritis. The examiner opined that there is no objective evidence of any continuity of the Veteran's shoulder symptoms, since service separation or otherwise that would provide a nexus between the Veteran's reported shoulder symptoms and the Veteran's military service activities that ended twenty years ago.  The examiner stated that it had been twenty years since the Veteran separated from the military and other unknown intercurrent events could have played a role or roles in the Veteran's current shoulder condition, in addition to the natural process of aging that occurs in all joints. 

As mentioned, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty. See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001). The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007). In this case, the evidence does not indicate a diagnosis of the claimed right shoulder disability at any time, even prior to the filing of the Veteran's claim. 

Despite the Veteran's subjective complaints of right shoulder pain made during the course of seeking treatment, clinical and radiological evaluations failed to reveal objective indications of any underlying disability of right shoulder pain, which is not a diagnosis. Findings or symptoms are not disabilities in and of themselves for which VA compensation benefits are payable. The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). See also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (although the Veteran is competent to describe symptoms of pain, pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability). Although, the May 2013 examiner stated there was a diagnosis of a left shoulder strain in service, the Veteran's claim is for the right shoulder. Therefore, the Board finds that service connection is not warranted for the claimed disability as there is no current diagnosis. Brammer, 3 Vet. App. at 225.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claims for service connection for a right shoulder disability, that doctrine is not helpful to the claimant. See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for a neck disorder is denied. 


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

The Veteran claims that her thyroid condition, claimed as Graves' disease began in-service. The Veteran underwent a VA thyroid examination in May 2013. The examiner diagnosed the Veteran with a thyroid disorder. The examiner opined that the Veteran's thyroid disorder is less likely as not caused by service. The examiner's reasoned that the Veteran's service treatment records were silent for symptoms, diagnoses, or treatment for thyroid disorder. The examiner also stated that the available medical record within two years of discharge was silent for thyroid disorder. The examiner noted the Veteran sought treatment for blepharitis in the 1990's. The examiner found that the Veteran's eye involvement as a symptom of the Veteran's thyroid condition. Specifically, the Veteran had exophthalmos, commonly known as Graves' disease or budging of the eye. 

In January 2017, VA provided an addendum medical opinion concerning the Veteran's thyroid disorder. The examiner opined that it was less likely than not that the Veteran's current thyroid condition is due to her military service duties and activities that ended twenty years ago. The examiner reasoned that the Veteran's service treatment records were silent for any chronic, recurring or persistent thyroid complaints and that examination done prior to separation were silent for any thyroid complaints and the providers did not note any thyroid related abnormalities. The examiner further reasoned that it was not until 2007, ten years after service, that the Veteran was diagnosed with a thyroid condition. 

In October 1991, the Veteran sought treatment of swelling of the left eyelids without evidence of foreign body, change in vision, or conjunctive irritation. In October 1992, the Veteran reported complaints of blurring, itching of the eye. The Veteran stated she noticed skin pooling under her eye and her eye was tender. The service treatment record noted there was an unknown etiology. In May 1993, The Veteran's service treatment record notes that the Veteran was diagnosed with blepharitis in the right eye. In August 1994, service treatment records show that the Veteran complained of swollen eye lids and redness. Service treatment records indicate that the Veteran had edema in both her eyes and she was diagnosed with blepharitis. In April 1995, the Veteran was had a complaint of itchy and irritated left eye. Service treatment records indicate that the Veteran had conjunctivitis.  

The Board finds that an addendum opinion is required in order to determine whether the Veteran's Graves' disease is etiologically related to service. The Board finds that the Veteran's chief symptom for her thyroid condition is Graves' disease. The Veteran had multiple instances in which she was treated for eye condition in-service, including in October 1992 where the service treatment records note that there was an unknown etiology. The Board finds that an addendum opinion is required in order to address whether the Veteran's multiple in-service eye complaints and treatment are related to the Veteran's current Graves' disease caused by a thyroid disorder. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also, Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from an appropriate VA examiner to determine the etiology of the Veteran's thyroid disorder. 

The examiner should opine to whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's thyroid disorder specifically Graves' disease is etiologically related to an in-service injury, disease, or event.

The examiner should address the Veteran's in-service eye complaints and treatments, and determine whether they indicate the onset of the Veteran's thyroid disorder and specifically Graves' disease. The examiner should also address the Veteran's lay statement that the miscarriage she suffered during service is evidence of thyroid disease and that her in-service eye conditions were misdiagnosed.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


